Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16616836 filed on 11/22/2019.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claims 1 & 6 recite the limitation “wherein the source electrode has a plurality of first ESD peaks, and the drain electrode has a plurality of second ESD peaks facing the plurality of first ESD peaks respectively”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It is unclear what is meant by ESD peaks (i.e. voltage, current peaks etc.).

            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 105810677 A).
Regarding independent claim 1, Liu et al. teach a thin-film transistor for electro-static discharge (ESD) protection (paragraph 0037-0066), comprising: 
a substrate (Fig. 1a, element 10); 
an active layer (Fig. 1a, element 20) disposed on the substrate;  

a gate electrode (Fig. 1a, element 40/401) disposed on the gate insulating layer and opposite to the active layer; 
an interlayer insulating layer (Fig. 1a, element 302) disposed on the gate electrode and on the gate insulating layer; and 
a source electrode (Fig. 1a, element 50) and a drain electrode (Fig. 1a, element 60) disposed on the interlayer insulating layer and 10spaced apart from each other; 
wherein the source electrode has a plurality of first ESD peaks, and the drain electrode has a plurality of second ESD peaks facing the plurality of first ESD peaks respectively (Figs. 1a-4, paragraph 0037-0066. Furthermore, this is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Liu et al. reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Liu et al. can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963)).
Regarding claim 3, Liu et al. teach wherein the active layer comprises at least one material selected from a group consisting of polycrystalline silicon (preferred embodiment).
Regarding claim 4, Liu et al. teach wherein a first through hole and a second through hole pass through the interlayer insulating layer and the gate insulating layer, .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 105810677 A) in view of Li et al. (US 2017/0294433).
Regarding claim 2, Liu et al. teach all of the limitations of claim 1 from which this claim depends.
Liu et al. do not explicitly disclose wherein the source electrode and the drain electrode are both U-shaped, the source electrode has two first ESD peaks located at two ends of the 15source electrode respectively, and the drain electrode has two second ESD peaks located at two ends of the drain electrode respectively.
Configuring the shape of the electrode in a U-shape is common knowledge as shown by Li et al. in paragraph 0043. Accordingly the limitations of claim 2 are disclosed by Liu et al. ((Figs. 1a-4, paragraph 0037-0066) modified by Li et al. (paragraph 0043).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 105810677 A) in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 5, Liu et al. teach all of the limitations of claim 1 from which this claim depends.
Liu et al. do not explicitly disclose wherein a first coupling capacitor is formed by an 25overlap between at least one part of the source electrode and the gate electrode; wherein a second coupling capacitor is formed by an overlap between at least one part of the drain electrode and the gate electrode; and wherein a voltage is transmitted to the 
AAPA discloses wherein a first coupling capacitor (Figs. 1-2, element C10) is formed by an 25overlap between at least one part of the source electrode and the gate electrode; wherein a second coupling capacitor (Figs. 1-2, element C20) is formed by an overlap between at least one part of the drain electrode and the gate electrode; and wherein a voltage (Figs. 1-2, element 20 is the common voltage line) is transmitted to the gate electrode through the first coupling capacitor or the second coupling capacitor, so that the thin-film transistor for ESD protection is turned on to 30discharge static electricity (paragraph 0003).
Claims 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 105810677 A) in view of Applicant Admitted Prior Art (AAPA).
Regarding independent claim 6, Liu et al. teach an electro-static discharge (ESD) protection structure, comprising 
a thin-film transistor for ESD protection (Figs. 1a-4, paragraph 0037-0066; 
wherein the thin-film transistor for ESD protection comprises 
a substrate (Fig. 1a, element 10), 
an active layer (Fig. 1a, element 20) disposed on the substrate, 
a gate insulating layer (Fig. 1a, element 301) disposed on the active layer and on the substrate, 
8a gate electrode (Fig. 1a, element 40/401) disposed on the gate insulating layer and opposite to the active layer, 

a source electrode (Fig. 1a, element 50) and a drain electrode (Fig. 1a, element 60) disposed on the interlayer insulating layer and spaced apart from each other;  
5wherein the source electrode has a plurality of first ESD peaks, and the drain electrode has a plurality of second ESD peaks facing the plurality of first ESD peaks respectively  (Figs. 1a-4, paragraph 0037-0066. Furthermore, this is an intended use recitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The Liu et al. reference discloses the claimed structure; therefore, it would be obvious to one of ordinary skill in the art that the structure of Liu et al. can perform the same function/use. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); In re Otto, 136 USPQ 458,459 (CCPA 1963)).
Liu et al. do not explicitly disclose a signal line, a common-voltage line, and 
wherein the source electrode and the drain electrode are electrically connected to the signal line and the common-voltage line respectively.
AAPA discloses signal line (Figs. 1-2, element 10), a common-voltage line (Figs. 1-2, element 20), and wherein the source electrode and the drain electrode are electrically connected to the signal line and the common-voltage line respectively (Figs. 1-2).

Regarding claim 8, Liu et al. teach wherein the active layer comprises at least one material selected from a group consisting of polycrystalline silicon (preferred embodiment).
Regarding claim 9, Liu et al. teach wherein a first through hole and a second through hole pass through the interlayer insulating layer and the gate insulating layer, and the source electrode and the drain electrode pass through the first through hole and the second through hole respectively to be in contact with two ends of the active layer (Fig. 1a).
Regarding claim 10, Liu et al. modified by AAPA discloses wherein a first coupling capacitor (Figs. 1-2, element C10) is formed by an 25overlap between at least one part of the source electrode and the gate electrode; wherein a second coupling capacitor (Figs. 1-2, element C20) is formed by an overlap between at least one part of the drain electrode and the gate electrode; and wherein a voltage (Figs. 1-2, element 20 is the common voltage line) is transmitted to the gate electrode through the first coupling capacitor or the second coupling capacitor, so that the thin-film transistor for ESD protection is turned on to 30discharge static electricity (paragraph 0003).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 105810677 A) in view of Applicant Admitted Prior Art (AAPA) and further in view of Li et al. (US 2017/0294433).
Regarding claim 7, Liu et al. modified by AAPA teach all of the limitations as discussed above.
Liu et al. modified by AAPA do not explicitly disclose wherein the source electrode and the drain electrode are both U-shaped, the source electrode has two first ESD peaks located at two ends of the 15source electrode respectively, and the drain electrode has two second ESD peaks located at two ends of the drain electrode respectively.
Configuring the shape of the electrode in a U-shape is common knowledge as shown by Li et al. in paragraph 0043. Accordingly the limitations of claim 2 are disclosed by Liu et al. ((Figs. 1a-4, paragraph 0037-0066) modified by Li et al. (paragraph 0043).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/SHAHED AHMED/
Primary Examiner, Art Unit 2813